
	
		II
		109th CONGRESS
		2d Session
		S. 3276
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 26, 2006
			Mr. Nelson of Nebraska
			 (for himself and Mr. Johnson) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  eliminate the deductible and change the method of determining the mileage
		  reimbursement rate under the beneficiary travel program administered by the
		  Secretary of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Energy Assistance for
			 Disabled Veterans Act.
		2.Veterans beneficiary
			 travel program
			(a)Elimination of
			 deductible
				(1)In
			 generalSubsection (c) of
			 section 111 of title 38, United States Code, is repealed.
				(2)Conforming
			 amendmentSubsection (b)(1)
			 of such section is amended by striking Except as provided in subsection
			 (c) of this section and notwithstanding and inserting
			 Notwithstanding.
				(b)Determination of
			 mileage reimbursement rate
				(1)DeterminationParagraph (1) of subsection (g) of such
			 section is amended to read as follows:
					
						(1)In determining the amount of allowances or
				reimbursement to be paid under this section, the Secretary shall use the
				mileage reimbursement rates for the use of privately owned vehicles by
				Government employees on official business, as prescribed by the Administrator
				of General Services under section 5707(b) of title
				5.
						.
				(2)Conforming
			 amendmentSubsection (g) of
			 such section is further amended by striking paragraphs (3) and (4).
				(c)Source of
			 fundsSuch section is further
			 amended by adding at the end the following new subsection:
				
					(i)Funds for payments made under this section
				shall be appropriated separately from other amounts appropriated for the
				Department.
					.
			(d)Effective
			 dateThe amendments made by
			 this Act shall apply with respect to travel expenses incurred after the
			 expiration of the 90-day period that begins on the date of the enactment of
			 this Act.
			
